Case 19-12042-jkf     Doc 18     Filed 07/11/19 Entered 07/11/19 10:45:55           Desc Main
                                 Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                  : Bankruptcy No. 19-12042-jkf
   Andrena L. Dixon                        : Chapter 13
                        Debtor             :
                                           :
   MTGLQ Investors, LP c/o Rushmore Loan :
   Management Services                     :
                        Movant             :
                 vs.                       :
   Andrena L. Dixon                        :
                        Debtor/Respondent  :
                 and                       :
   Scott F. Waterman, Esquire              :
                        Trustee/Respondent :



                   OBJECTION TO CONFIRMATION OF THE PLAN


           MTGLQ Investors, LP c/o Rushmore Loan Management Services (“Movant”), by
  its attorneys, Hladik, Onorato & Federman, LLP, objects to confirmation of the Chapter 13
  Plan of Debtor, Andrena L. Dixon (“Debtor”), as follows:

         1.      As of the bankruptcy filing date of April 01, 2019, Movant holds a secured
  Claim against the Debtor’s property located at 5943 N. 3rd Street, Philadelphia,
  Pennsylvania 19120.

          2.     On June 07, 2019, Movant filed a Proof of Claim citing a total secured
  claim in the amount of $87,304.38, with arrears in the amount of $20,756.55.

             3.   The Plan currently does not propose payment to Movant for pre-petition
  arrears.

             4.   The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

        5.      The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for
  Movant to receive the full value of its claim.
Case 19-12042-jkf     Doc 18    Filed 07/11/19 Entered 07/11/19 10:45:55            Desc Main
                                Document      Page 2 of 3



          6.     Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6).
  The Plan proposed by Debtor is not feasible. Movant requests that the bankruptcy case
  either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. § 1307.

         WHEREFORE, Movant respectfully requests that this Honorable Court deny
  confirmation of the Debtor’s Chaper 13 Plan.

                                                   Respectfully submitted,
  Dated: 07/11/2019
                                                   /s/Danielle Boyle-Ebersole, Esquire
                                                   Danielle Boyle-Ebersole, Esquire
                                                   Hladik, Onorato & Federman, LLP
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521/Fax 215-855-9121
                                                   debersole@hoflawgroup.com
Case 19-12042-jkf     Doc 18    Filed 07/11/19 Entered 07/11/19 10:45:55   Desc Main
                                Document      Page 3 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                  : Bankruptcy No. 19-12042-jkf
   Andrena L. Dixon                        : Chapter 13
                        Debtor             :
                                           :
   MTGLQ Investors, LP c/o Rushmore Loan :
   Management Services                     :
                        Movant             :
                 vs.                       :
   Andrena L. Dixon                        :
                        Debtor/Respondent  :
                 and                       :
   Scott F. Waterman, Esquire              :
                        Trustee/Respondent :

       CERTIFICATE OF MAILING OF OBJECTION TO THE PROPOSED
                    PLAN TO PARTIES IN INTEREST

         I, Danielle Boyle-Ebersole, Esquire, attorney for MTGLQ Investors, LP c/o
  Rushmore Loan Management Services (“Movant”), certify that I served a copy of the
  attached Objection to the Plan to the parties below on 07/11/2019:

   David A. Scholl, Esquire                 Andrena L. Dixon
   Via Electronic Filing                    5943 North 3rd Street
   Attorney for Debtor                      Philadelphia, PA 19120
                                            Via First Class Mail
   Scott F. Waterman, Esquire               Debtor
   Via Electronic Filing
   Trustee

                                                Respectfully Submitted,
  Date: 07/11/2019                             /s/Danielle Boyle-Ebersole, Esquire
                                               Danielle Boyle-Ebersole, Esquire
                                               Hladik, Onorato & Federman, LLP
                                               298 Wissahickon Avenue
                                               North Wales, PA 19454
                                               Phone 215-855-9521/Fax 215-855-9121
                                               debersole@hoflawgroup.com
